Case 1:20-cv-05929-KPF Document 28 Filed 02/23/21 Page 1 of 3




                                        MEMO ENDORSED
Case 1:20-cv-05929-KPF Document 28 Filed 02/23/21 Page 2 of 3
     Case 1:20-cv-05929-KPF Document 28 Filed 02/23/21 Page 3 of 3




The Court wishes to extend its condolences to Plaintiff.
Additionally, the Court hereby GRANTS Plaintiff's application.
The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.

Dated:    February 23, 2021           SO ORDERED.
          New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
